Citation Nr: 0940286	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-32 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to 
September 1971.

This matter comes before the Board of Veterans' 
Appeals (Board) from a May 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office 
(RO) in Muskogee, Oklahoma.  

The Veteran was scheduled for a Travel Board hearing 
in November 2007, to which he failed to report.  The 
Veteran was notified of the hearing by correspondence 
dated in September 2007.  The Board notes that the 
Veteran's address on his VA Form 9 reflects he was 
incarcerated at that time.  There is no evidence of 
record that he requested that his hearing be 
rescheduled for good cause, such as impending release.  
Accordingly, the Board considers the Veteran's request 
for a hearing to be withdrawn and will proceed to 
adjudicate the case based on the evidence of record.  
See 38 C.F.R. § 20.704 (9d), (e) (2009). 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service 
connection for bilateral hearing loss disability.  The 
Board finds that VA has not satisfied its duty to 
assist.

VA has a duty to provide an examination when the 
record lacks evidence to decide the Veteran's claim 
and there is evidence of (1) a current disability, (2) 
an in-service event, injury, or disease, (3) some 
indication that the claimed disability may be 
associated with the established event, injury, or 
disease, and (4) insufficient competent evidence of 
record for VA to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's April 1971 report of medical history 
reflects that he reported that he could not hear out 
of one ear prior to enlistment.  The examiner's 
summary and elaboration states that the Veteran had 
surgery for agenisis of the right ear.  The report of 
medical examination for enlistment purposes, dated in 
April 1971, reflects that audiological evaluation 
results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
5
--
40
LEFT
0
0
0
--
0

The STR further reflects that the Veteran was "not 
qualified for enlistment."  Nonetheless, the Veteran 
entered active service on July 22, 1971.  An STR, 
dated August 3, 1971, reflects the recommendation that 
the Veteran be presented to a Medical Board as he was 
ineligible for induction.  The STR notes that the 
Veteran had congenital atresia and stenosis of the 
right ear and external auditory canal, right ear mixed 
hearing loss, and mild sensorineural hearing loss of 
the left ear.  

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the 
Court held that the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Therefore, the 
Veteran's pre-service examination report reflects 
hearing loss in the Veteran's right ear.  As such, the 
presumption of soundness on induction as to right ear 
hearing ability does not attach, and service 
connection may be considered only on the basis of 
aggravation of right ear hearing loss in service.  

A pre-existing injury or disease will be considered to 
have been aggravated by active military service, where 
there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress 
of the disease.  If a presumption of aggravation under 
38 U.S.C.A. §  1153 arises, due to an increase in a 
disability in service, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is due 
to the natural progress of the disease." 38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

A report of medical examination for Medical Board 
purposes, dated in August 1971, noted that the Veteran 
had right ear mixed hearing loss and left ear mild 
sensorineural hearing loss.  The record further 
reported that it was not in the line of duty and 
existed prior to service.  Audiological evaluation 
results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
--
70
LEFT
35
30
35
--
30

The Veteran has not averred that any in-service 
incident or injury caused any current hearing loss 
disability.  The Board notes that the Veteran served 
approximately 12 days of active service.  The evidence 
of record indicates that his August 1971 Medical Board 
examination audiological results were worse than his 
April 1971 pre-service results.  As such, an 
examination and opinion is warranted to determine if 
the Veteran has a current hearing loss disability, and 
if any worsening of the right ear hearing loss 
disability was aggravated by active service or if any 
increase in disability was due to the natural 
progression of the disease.  Moreover, an opinion as 
the etiology of any left ear hearing loss is 
warranted.

The Veteran's VA Form 9 reflects an address of a 
Correctional Facility.  The claims file does not 
contain any information as to whether the Veteran is 
still incarcerated and if so, for how much longer.  
However, the Oklahoma Department of Corrections 
website reflects that his term of incarceration is 
until July 2020.  The U.S. Court of Appeals for 
Veterans Claims (Court) has recognized that VA's 
ability to provide assistance to incarcerated Veterans 
is limited by the circumstances of the Veteran's 
incarceration, and that VA's Secretary lacks the 
authority to compel the warden of a state prison to 
release a Veteran for an examination.  Nevertheless, 
VA adjudicators must "tailor their assistance to the 
peculiar circumstances of confinement."  Bolton v. 
Brown, 8 Vet. App. 185 (1995).  Therefore, the Board 
finds that VA must make an attempt to have the Veteran 
examined at the correctional facility or at a VA 
facility.  Having the Veteran examined is contingent 
on the actual feasibility of accommodating his 
situation and circumstances of confinement, bearing in 
mind an examination may only be possible if some sort 
of mutual arrangement can be made for an in-house 
evaluation.

Finally, in his claim, received by VA in March 2006, 
the Veteran states "see attached letter 3-19-06."  
The claims file does not contain a letter dated in 
March 2006.  There is a letter from the Veteran dated 
"1-3-06."  The Board finds it is highly unlikely that 
the Veteran would have submitted a letter dated March 
19, 2006, as he signed the claims form in February 
2006, and it was received by the Veteran's Service 
Center on March 8, 2006.  Nonetheless, the RO should 
attempt to ensure that there does not exist available 
evidence that has not been associated with the claims 
file.

Accordingly, the case is REMANDED for the following 
action:

1.  Contact the Veteran and request 
that he provide a copy of the letter 
dated "3-19-06" which he referenced in 
his March 2006 claim for VA 
compensation benefits.

2.  If the Veteran is no longer 
incarcerated, schedule him for a VA 
audiological examination.  If the 
Veteran has not been released from 
prison, the RO should determine if it 
is possible to conduct an audiological 
examination at a VA facility or at the 
correctional facility where he is 
currently incarcerated - perhaps using 
an in-house examiner under a fee-basis 
contractual arrangement.  If this is 
feasible, have the examiner ascertain 
the nature and extent of the Veteran's 
hearing loss for both the right ear and 
the left ear.  Associate any such 
examination results with the claims 
file.  If such an examination is not 
feasible, the RO should document what 
specific efforts were made to enable 
such an examination to be conducted.

The examiner is requested to furnish an 
opinion concerning whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran has current 
hearing loss disability related to his 
military service, to include whether any 
preexisting right ear hearing loss 
disability was aggravated by active 
service, and the extent of such 
aggravation, or whether any increase in 
disability is due to the natural 
progress of the disease.  In addition, 
the examiner should opine as to the 
etiology of any left ear hearing loss.  
The claims folder should be reviewed in 
conjunction with such examination and 
the examination report should indicate 
that such a review was performed.  All 
opinions expressed should be accompanied 
by complete rationales.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).


